Order denying motion of defendant Dillon, Sr., to vacate notice of examination before trial reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We think the examination sought should be deferred until after the service of the answer of the codefendant upon the appellant, pursuant to Civil Practice Act, section 264. Until service of such answer, and issue joined, *843the appellant cannot be said to be an adverse party. Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.